*424SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is hereby AFFIRMED.
Plaintiff-appellant Allen Rheaume appeals from a judgment of the District Court entered March 16, 2001, granting defendants’ motion to dismiss for failure to state a claim pursuant to Fed.R.Civ.P. 12(b)(6), on the basis of issue preclusion or collateral estoppel. See Rheaume v. King, No. 2:00 Civ. 59 (D.Vt. March 16, 2001). We conclude that the action was properly dismissed and we affirm the judgment of the District Court.
We AFFIRM substantially for the reasons stated by the District Court in its judgment entered on March 16, 2001, see Rheaume v. King, No. 2:00 Civ. 59 (D.Vt. March 16, 2001).